Judgment entered May 11, 1966, dismissing the complaint, unanimously affirmed, with $50 costs and disbursements to the respondent. The plaintiff and defendant were joint venturers in the factoring of certain accounts receivable. Their agreement provided that “ [i]n the event any loss is suffered in this account ”, the defendant would bear the full amount of said loss to the extent of its participation before any loss would be suffered by the plaintiff. A loss was suffered as the result of certain frauds. Each of the parties carried fraud insurance and each recovered part of its loss from its insurer. In this action plaintiff seeks to recover from the defendant the moneys received by the defendant from its insurer. The plaintiff established no right to the moneys sought. The agreement between the parties contains no provision requiring the defendant to maintain fraud loss insurance for plaintiff’s benefit, nor did it require defendant to pay to the plaintiff the proceeds of any insurance that it might obtain. The insurance which defendant obtained was independent of the agreement and was solely for its own benefit. Consequently, we need not consider any of the defenses interposed by the defendant. Concur — Breitel, J. P., Rabin, Stevens, Capozzoli and Bastow, JJ.